          MEMO
          Case     ENDORSED Document 13 Filed 12/07/20 Page 1 of 1
               1:19-cr-00933-ALC
                                     U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 3, 2020
BY ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
Southern District of New York
40 Foley Square                                                                        12/7/2020
New York, New York 10007

       Re:     United States v. Stephanie Perez, 19 Cr. 933 (ALC)

Dear Judge Carter:

       The above-captioned case is currently scheduled for a status conference on December 8,
2020. The parties have reached an agreement in principle regarding a disposition of the case, and
Your Honor’s chambers has referred the change-of-plea proceeding to the duty Magistrate Judge.
Accordingly, after consulting with chambers, the parties jointly request that the December 8 status
conference be adjourned to a control date of January 29, 2021, with the understanding that the
change-of-plea proceeding before the duty Magistrate Judge will occur by that date.

        The Government also requests the exclusion of time under the Speedy Trial Act, 18 U.S.C.
§ 3161(h)(7), from today’s date until January 29, 2021. The interests of justice served by such an
exclusion outweigh the interests of the public and the defendant in a speedy trial because the
exclusion will permit the parties to finalize the expected pretrial disposition of this matter, will
ensure the effective assistance of counsel, and will reflect the current suspension of jury trials in
this District in light of the ongoing COVID-19 pandemic. The defendant consents to the requested
exclusion.

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: _____________________________
                                              Jacob R. Fiddelman
                                              Assistant United States Attorney
                                              (212) 637-1024

cc:    Amy Gallicchio, Esq. (by ECF)         The application is GRANTED.
                                             Time excluded.
                                             So Ordered.

                                                                                                        12/7/20
